UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6035


MARK JAMES BRANHAM,

                     Plaintiff - Appellant,

              v.

HALFORD MEYER; PATRICIA D. MAYER; JOHN B. MCREE; BEVERLY A.
WOOD,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Henry M. Herlong, Jr., Senior District Judge. (4:19-cv-00279-HMH)


Submitted: July 21, 2020                                            Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark James Branham, Appellant Pro Se. Andrew Lindemann, LINDEMANN, DAVIS &
HUGHES, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark J. Branham appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on Branham’s 42 U.S.C. § 1983 (2018)

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Branham v. Meyer, No. 4:19-cv-00279-

HMH (D.S.C. Nov. 12, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2